Order filed, June 19, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00374-CR
                                  14-18-00375-CR
                                  14-18-00376-CR
                                  14-18-00377-CR
                                  14-18-00378-CR
                                  14-18-00379-CR
                                  14-18-00380-CR

                                  ____________

                           CRAIG JUBY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 427th District Court
                           Travis County, Texas

                                    ORDER

      The reporter’s record in this case was due June 18, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Nicole Edwards, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM